Citation Nr: 0100476	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 had the veteran 
brought a claim more than 10 years prior to his death.

4.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to March 
1946.  He was a prisoner of war from May 1942 to September 
1942.  He died in March 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1999 and June 1999 rating 
decisions of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the March 1999 rating decision, the RO denied reopening the 
claim for service connection for cause of the veteran's 
death.  In the June 1999 rating decision, the RO denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991), entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 had the veteran brought a claim more 
than 10 years prior to his death, and entitlement to payment 
of accrued benefits.

In a July 2000 rating decision, the RO determined that the 
appellant had submitted new and material evidence and 
reopened the claim of service connection for cause of the 
veteran's death and denied it on the merits.  

The issues of entitlement to service connection for cause of 
the veteran's death, entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
1991), and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 had 
the veteran brought a claim more than 10 years prior to his 
death are addressed in the remand portion of this decision.


FINDING OF FACT

At the time of the veteran's death, he had no pending claims 
of entitlement to any VA benefits.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (2000); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for peptic ulcer 
disease for purposes of accrued benefits.  She states that 
the veteran should have been service connected for peptic 
ulcer disease during his lifetime.  She notes he was a 
prisoner of war and is entitled to service connection for 
peptic ulcer disease, as this is one of the presumptive 
disease for a prisoner of war.  See 38 C.F.R. § 3.309(c) 
(2000).  The veteran died in March 1985 due to lobar 
pneumonia.  At the time of the veteran's death, he was 
service connected for amputation of the upper third of the 
left arm as a result of a shell fragment wound, which had 
been evaluated at 80 percent since March 17, 1946.  The 
appellant filed her claim for accrued benefits in September 
1997.

Under 38 U.S.C.A. § 5101(a) (West 1991), a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual.

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000), accrued 
benefits is defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. 3.1000(a) (2000).  Applications for 
accrued benefits must be filed within one year after the date 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(c) (2000).  

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  In Jones, the Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death, including a claim for service 
connection for peptic ulcer disease.  Additionally, the 
appellant filed her claim more than one year following the 
veteran's death.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  As the 
law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that it is remanding the other claims on 
appeal because of the RO's failure to issue a supplemental 
statement of the case following the submission of a statement 
from the appellant's daughter, which was attached to the 
appellant's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in September 2000.  The Board need not 
remand the appellant's claim of entitlement to accrued 
benefits, as the claim is without legal merit, and such 
statement made by the appellant's daughter is not relevant to 
this claim.  See 38 C.F.R. § 19.37(a) (2000).


ORDER

Entitlement to accrued benefits is denied.


REMAND

As stated above, following the issuance of the supplemental 
statement of the case as to the claim for service connection 
for cause of the veteran's death in August 2000 and the 
issuance of the statement of the case as to the claims of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 had the veteran brought a claim more than 
10 years prior to his death also in August 2000, the 
appellant submitted a VA Form 9.  She attached a statement 
from her and the veteran's daughter, which relates to what 
the daughter witnessed at the time of the veteran's death.  
The Board notes that the appellant did not attach a waiver 
that would allow the Board to review this evidence without 
prior RO review and consideration in connection with her 
claims on appeal.  See 38 C.F.R. § 19.37(a) (a supplemental 
statement of the case is required when an appellant submits 
additional evidence to the RO prior to the transfer of 
appellant's records to the Board).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should readjudicate, in light of 
the additional evidence, the issues of 
service connection for cause of the 
veteran's death, entitlement to 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318, and entitlement to dependency and 
indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 had the 
veteran brought a claim more than 
10 years prior to his death.

If the benefits sought on appeal remain denied, the veteran 
and her representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 



